Francis E. Sweeney, Sr., J.
The sole issue before this court is: When the state accepts a negotiated plea, and the victim later dies of injuries sustained in the crime, can the defendant later be indicted for murder where the state does not *61expressly reserve the right of the state to file additional charges, should the victim later die? For the following reasons, we answer “no” and, thereby, reverse the judgment of the court of appeals.
Plea agreements are an essential and necessary part of the administration of justice. Santobello v. New York (1971), 404 U.S. 257, 261, 92 S.Ct. 495, 498, 30 L.Ed.2d 427, 432. “Disposition of charges after plea discussions is not only an essential part of the process but a highly desirable part for many reasons.” Id. at 261, 92 S.Ct. at 498, 30 L.Ed.2d at 432. “This phase of the process of criminal justice, and the adjudicative element inherent in accepting a plea of guilty, must be attended by safeguards to insure the defendant what is reasonably due in the circumstances.” Id. at 262, 92 S.Ct. at 499, 30 L.Ed.2d at 433.
In State v. Thomas (1972), 61 N.J. 314, 294 A.2d 57, the New Jersey Supreme Court decided a case closely on point with the present case. In Thomas, the defendant knocked a woman to the sidewalk and took off with her purse. The defendant was charged with robbery, assault with intent to rob, and atrocious assault and battery. Pursuant to a plea bargain, the defendant pled guilty to the charge of atrocious assault and battery and he was sentenced accordingly. Thereafter, the victim died. About eight months later the two remaining counts were dismissed, and the state secured an indictment for murder.
The New Jersey Supreme Court directed that the indictment be dismissed and held:
“From an examination of the record * * * we are convinced that the defendant anticipated that by pleading guilty to atrocious assault and battery, and then serving whatever sentence might be imposed, he was terminating the incident and could not thereafter be called upon to account further. We think, under all of the circumstances, that this expectation was entirely reasonable and justified. Furthermore we think it was shared by the prosecutor, at least until he learned that Mrs. Murray had died.” 61 N.J. at 323, 294 A.2d at 62.
Several other courts adopting the rationale of Thomas have held that if the state wants to reserve its right to file additional charges based upon the contingency of the death of the alleged victim, it must make such a contingency part of the plea agreement. See State v. Nelson (1990), 23 Conn.App. 215, 579 A.2d 1104; State v. Lordon (1976), 116 N.H. 479, 363 A.2d 201.
In the present case, the state had actual knowledge of the alleged victim’s condition at the time of the plea agreement and knew death was possible. Nevertheless, the state accepted a plea in which it agreed to reduce the charge of felonious assault to attempted felonious assault and recommend the imposition of a minimum sentence of two to ten years. By accepting a plea to a lesser included charge, the state obtained a definite prison term for the defendant and avoided the uncertainties of trial. In exchange, the appellant anticipated that by pleading *62guilty to attempted felonious assault, and giving up rights which may have resulted in his acquittal, he was terminating the incident and could not be called on to account further on any charges regarding this incident. We think this expectation was entirely reasonable and justified and that the prosecutor was aware of this expectation. Therefore, if the state wanted to reserve its right to bring further charges later, should the victim die, the state should have made such a reservation a part of the record.
Accordingly, we hold that the state cannot indict a defendant for murder after the court has accepted a negotiated guilty plea to a lesser offense and the victim later dies of injuries sustained in the crime, unless the state expressly reserves the right to file additional charges on the record at the time of the defendant’s plea.
The judgment of the court of appeals is reversed, the indictment for murder is ordered dismissed and the defendant is discharged.

Judgment reversed, indictment for murder dismissed and defendant discharged.

Moyer, C.J., A.W. Sweeney, Douglas and Wright, JJ., concur.
Resnick and Pfeifer, JJ., dissent.